DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
Status of Claims
Claim 1 is amended in view of applicant’s response filed 3/8/2021.  Claims 17-20 remain withdrawn from consideration.  Claim 14 is canceled.  Therefore, claims 1-13 and 15-16 are currently under examination.
Priority
Provisional application 62/435,382 discloses an Al alloy composition comprising 0.6-1.1 wt% Cu, 0.1-0.3 wt% Fe, up to 0.3 wt% Zn and up to 0.10 wt% Ti.  Provisional application 62/477,677 discloses an Al alloy composition comprising 0.1-0.3wt% Fe.  The broad scope of claimed Al alloy comprises 0.01-1.1 wt% Cu, up to about 0.4 wt% Fe, up to about 1.0 wt% Zn and up to about 0.30 wt% Ti.  Since the scopes of Al alloy compositions as taught by provisional applications 62/435,382 and 62/477,677 are narrower than the scope of claimed Al alloy composition, the examiner concludes that 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “wherein an annealing step is not performed while processing the sheet, plate or shate”.  The corresponding support provided by the applicant(i.e. page 19 lines 20-21 of the as-filed application) is directed to an optional annealing step between the hot rolling step and the solutionizing step.  Therefore, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites “wherein an annealing step is not performed while processing the sheet, plate or shate”.  However, the definition of the term “processing” is not clearly defined in the instant specification.  It is unclear if “processing” includes partial or all of the steps as recited in the instant claim 1, because each of the steps recited in claim 1, alone or in combination, can read on the claimed “processing”.  Therefore, the instant claim 1 vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. US 2017/0175240(Wen), and further in view of Gupta et al. US 6,120,623(Gupta).
Wen teaches a process for making an Al alloy product, comprising the steps of casting, homogenizing, hot rolling, solutionizing at about 520-590ºC and quenching[0139-0156], wherein the Al alloy comprising about 0.9-1.5 wt% Cu, about 0.7-1.4wt% Si, 1.1-1.3wt% Mg, about 0.06-0.15wt% Cr, about 0.1-0.3wt% Fe, about 0.05-0.3wt% Mn, and up to about 0.2wt% of Zr, up to about 0.2wt% Zn, up to about 0.15 wt% Ti , up to about 0.07wt% Ni, and up to about 0.15wt% of impurities[0010].  Wen additionally teaches that the Al alloy can be further artificially aged at about 180-225ºC for a period of time[0154], in order to improve productivity or formability[0155].
Regarding claims 1-3 and 12-13, Wen further teaches a coiling step[0155-0156].  However, Wen does not explicitly teach the claimed pre-aging step.  
Gupta teaches a process for producing an Al alloy sheet, comprising the steps of casting, homogenizing, hot rolling, cold rolling, solutionizing at preferably about 550ºC, pre-aging, coiling and cooling(col. 3 lines 9-40, col. 4 lines 32-36 and 41-47, claim 1), wherein the Al alloy comprising 0-1.0 wt% Cu, 0.3-1.4wt% Si, 0.4-1.1wt% Mg, 0.1-0.4wt% Fe, 0.07-0.15wt% Mn, and about 0.05wt% each of Zn, Cr, Ti and Zr as impurities and total amount not exceeding 0.15 wt% (col. 3 lines 33-57).
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the pre-aging step as taught by Gupta into the process of Wen in order to significantly improve paint base response as taught by Gupta.  Additionally, the Al alloy 
Regarding claims 4-5, Fig. 3 of Gupta shows various pre-aging temperatures ranging 100-200ºC(col. 4 lines 42-47), which encompasses the claimed pre-aging temperature ranges.  Therefore, a prima facie case of obviousness exists
Regarding claims 6-11 and 15, Gupta further teaches strain hardening and thermal treatment at 177ºC for 30min, thereby producing an Al alloy product with a strain hardening exponent value of greater than 0.23(Table 2, n4, Table 3,n) and ultimate tensile strengths of greater than 300MPa(Table 3, UTS).  Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the strain hardening and thermal treatment as taught by Gupta into the process of Wen in order to achieve the higher strength properties as taught by Gupta.  Although the thermal treatment temperature and time are slightly different than the claimed, it would have been well within a skilled artisan to have arrived at the claimed thermal temperature an duration via routine optimization in order to achieve desired strength properties.
Regarding claim 16, since Wen in view of Gupta disclose a process with significantly similar steps with significantly similar Al alloy, one of ordinary skill in the art would have expected significantly similar resistance to natural age hardening as claimed.
Response to Arguments
Applicant’s arguments in the remarks filed 3/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. US 5,616,189(Jin) discloses an Al alloy processing method comprising the same process steps, wherein the Jin’s coiling step does not occur after the pre-aging step.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733